DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hautmann et al. (US 2010/0020937; hereinafter Hautmann) or, in the alternative, under 35 U.S.C. 103 as obvious over Hautmann.

Regarding claim 21, Hautmann discloses an X-ray tube (figs. 1a, 2-3, and 7) comprising: a cathode including an electron emitter (3) that emits an electron beam; an anode (7) configured to receive the 
Furthermore, it would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hautmann with the additional separate dipole yoke (Hautmann: par. 24), since having one yoke serve both as a yoke for the magnetic quadrupole and the magnetic dipole or having one additional yoke serve as the magnetic dipole were art-recognized equivalents at the time the invention was made (Hautmann: par. 24), which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for lowering costs on a single replacement part.  

Regarding claim 22, Hautmann discloses wherein the X-ray tube has: the following order along the emitted electrons: cathode, first magnetic quadrupole, second magnetic quadrupole, magnetic dipole, and anode; or the magnetic dipole (23) includes a dipole yoke (51) with four pole projections having four dipole electromagnetic coils (57).

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hautmann in view of Koppisetty et al. (US 2012/0177185; hereinafter Koppisetty).

Regarding claim 1, Hautmann discloses an X-ray tube (figs. 1a, 2-3, and 7) comprising: a cathode including an electron emitter (3) that emits an electron beam; an anode (7) configured to receive the emitted electrons of the electron beam; a first magnetic quadrupole (19) having four first magnetic quadrupole coils (45) between the cathode (3) and the anode (7); a second magnetic quadrupole (21) having four second magnetic quadrupole coils (55) between the first magnetic quadrupole (19) and the anode (7); a magnetic dipole (23 and par. 22) between the cathode (3) and anode (7); and a power supply system operably coupled with the first magnetic quadrupole, second magnetic quadrupole (pars. 21 and 62), and magnetic dipole (fig. 6 and par. 48), the power supply system being configured to: produce a first focusing magnetic quadrupole field at the first magnetic quadrupole; produce a second focusing magnetic quadrupole field at the second magnetic quadrupole (pars. 21 and 62); and produce a steering magnetic dipole field at the magnetic dipole configured to deflect the electron beam in order to shift a focal spot of the electron beam on the anode (fig. 6 and par. 48).
However, Hautmann fails to disclose the magnetic dipole comprising: at least one magnetic dipole coil being one of: at least one first quadrupole electromagnetic coil; at least one second quadrupole electromagnetic coil; a dipole coil co-located on a pole projection to be radially adjacent with one first quadrupole electromagnetic coil or with one second quadrupole electromagnetic coil relative to the electron beam; or a dipole coil located on a pole projection of a dipole yoke.
Koppisetty teaches the magnetic dipole comprising: at least one magnetic dipole coil being one of: at least one first quadrupole electromagnetic coil; at least one second quadrupole electromagnetic coil; a dipole coil co-located on a pole projection to be radially adjacent with one first quadrupole electromagnetic coil or with one second quadrupole electromagnetic coil relative to the electron beam (par. 18); or a dipole coil located on a pole projection of a dipole yoke.
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hautmann with the teaching of Koppisetty, since one would have been motivated to make such a modification for making the assembly more compact (Koppisetty: par. 18). 

Regarding claim 2, Hautmann discloses wherein the first magnetic quadrupole (19) includes a first magnetic yoke (41), the second magnetic quadrupole (21) includes a second magnetic yoke (51), and the magnetic dipole (23 and 57) includes the first magnetic yoke or the second magnetic yoke (51).

Regarding claim 3, Hautmann discloses the first magnetic quadrupole (19) being configured for providing a first magnetic quadrupole gradient for focusing the electron beam in a first direction and defocusing the electron beam in a second direction orthogonal to the first direction (par. 21); and the second magnetic quadrupole (21) being configured for providing a second magnetic quadrupole gradient for focusing the electron beam in the second direction and defocusing the electron beam in the first direction (par. 21), wherein a combination of the first and second magnetic quadrupoles provides a net focusing effect in both first and second directions of a focal spot of the electron beam (par. 21).

Regarding claim 4, Hautmann discloses the first magnetic quadrupole being operably coupled with a first focus power supply (pars. 21 and 62); the second magnetic quadrupole being operably coupled with a second focus power supply (pars. 21 and 62); a first dipole pair of the magnetic dipole (one pair of 57) being operably coupled with a first steering power supply (fig. 6 and par. 68); and a second dipole pair (other pair of 57) of the magnetic dipole being operably coupled with a second steering power supply (fig. 6 and par. 68). 

Regarding claim 6, Hautmann discloses the magnetic dipole comprising two magnetic dipoles (57) that are orthogonal with respect to each other, each of the two magnetic dipoles being configured to deflect the electron beam in order to shift the focal spot of the electron beam on the anode (fig. 6).

Regarding claim 7, Hautmann discloses the magnetic dipole comprising a pair of magnetic dipoles (57) being configured together to deflect the electron beam in an first axis and/or second axis orthogonal with the first axis in order to shift a focal spot of the electron beam on the anode (fig. 6).

Regarding claim 8, Hautmann discloses the first magnetic quadrupole (19) having a first quadrupole yoke (41) with four first quadrupole pole projections (43) extending from the first quadrupole yoke (41) and oriented toward a central axis of the first quadrupole yoke (41) and each of the four first quadrupole pole projections (43) having a first quadrupole electromagnetic coil (45); and the second magnetic quadrupole (21) having a second quadrupole yoke (51) with four second quadrupole pole projections (53) extending from the second quadrupole yoke (51) and oriented toward a central axis of the second quadrupole yoke (51) and each of the four second quadrupole pole projections (53) having a second quadrupole electromagnetic coil (55).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hautmann and Koppisetty as applied to claim 1 above, and further in view of Caiafa (US 2013/0051532).
Hautmann as modified above suggests claim 1. Hautmann further discloses the first magnetic quadrupole (19) being operably coupled with a first focus power supply (pars. 21 and 62); the second magnetic quadrupole (21) being operably coupled with a second focus power supply (pars. 21 and 62); and the magnetic dipole (23) including four dipole electro magnets (57), each electromagnet of the magnetic dipole being operably coupled with a steering power supply (fig. 6 and par. 48).
However, Hautmann fails to disclose a different power supply.
Caiafa teaches a different power supply (figs. 7-8 and pars. 56-57).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hautmann with the teaching of Caiafa, since one would have been motivated to make such a modification for more control (Caiafa: par. 32). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hautmann and Koppisetty as applied to claim 1 above, and further in view of Ishihara et al. (US 2016/0196950; hereinafter Ishihara).
Hautmann as modified above suggests claim 1. Hautmann further discloses providing the X-ray tube (figs. 1a, 2-3, and 7); operating the electron emitter (3) so as to emit the electron beam from the cathode (3) to the anode (7) along an electron beam axis; operating the first magnetic quadrupole (19) to focus the electron beam in a first axis (par. 21); operating the second magnetic quadrupole (21) to focus the electron beam in a second axis orthogonal with the first axis (par. 21); and operating the magnetic dipole (23) with current offset to steer the electron beam away from the electron beam axis (fig. 6 and par. 48).
However, Hautmann fails to disclose alternating current.
Ishihara teaches alternating current (claim 2).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hautmann with the teaching of Ishihara, since one would have been motivated to make such a modification for reducing blurring or distortion (Ishihara: par. 8). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hautmann, Koppisetty, and Ishihara as applied to claim 18 above, and further in view of Schardt et al. (US 6339635; hereinafter Schardt).

Regarding claim 19, Hautmann as modified above suggests claim 18. Hautmann further discloses commands into a command controller in order to control focusing in the first axis, focusing in the second axis (pars. 21 and 62), and/or steering away from the electron beam in a first direction and/or second direction (fig. 6 and par. 48), and operably coupled with the first focusing power supply, second focusing power supply, first steering power supply and second steering power supply to provide the commands thereto in order to control focusing and steering of the electron beam (fig. 6 and pars. 21, 48, and 62).
However, Hautmann fails to disclose wherein a command processor is operably coupled with the command input controller to receive the command inputs therefrom. 
Schardt teaches wherein a command processor is operably coupled with the command input controller to receive the command inputs therefrom (col. 6:39-52).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hautmann with the teaching of Schardt, since one would have been motivated to make such a modification for more user control. 
	
Regarding claim 20, Hautmann discloses in response to the commands, determining: a first current for focusing in a first axis; a second current for focusing in a second axis that is orthogonal with the first axis; a first wave form and amplitude for steering in a first direction; and a second wave form and amplitude for steering in a second direction orthogonal with the first direction (fig. 6 and pars. 21, 48, and 62). 

Allowable Subject Matter
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884